Having considered the parties' arguments and the record on
                      appeal, we do not believe that the Board's decision to deny appellant
                      unemployment benefits is supported by substantial evidence.          Id.   In
                      particular, appellant takes issue with the Board's finding that "there is no
                      evidence in the record to establish that the attorney was performing
                      fraudulent acts while working with the claimant." We agree with
                      appellant that this finding was erroneous, as appellant produced evidence
                      directly supporting her contention in that regard. Moreover, the tenor of
                      appellant's testimony demonstrates that it was appellant's concern over
                      participating in the supervising attorney's alleged misconduct, combined
                      with that attorney's reaction to appellant voicing those concerns, which led
                      appellant to quit. Thus, in light of the foregoing, we conclude that the
                      Board's decision to deny appellant unemployment benefits was not
                      supported by substantial evidence. We therefore
                                  REVERSE the district court order denying appellant's petition
                      for judicial review AND REMAND this matter to the district court so that
                      it may remand the matter to the Board for further proceedings consistent
                      with this order.


                                                                                                 J.



                                                                 C INA-0
                                                                  Cherry
                                                                                                 J.



                      HARDESTY, J., dissenting:
                                  I would affirm the district court's order denying appellant's
                      petition for judicial review because I believe the majority has misapplied

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A 744471#94
                  this court's standard of review. This court, like the district court, reviews
                  the Board's decision "to determine whether it is supported by substantial
                  evidence, which is evidence that a reasonable mind could find adequately
                  upholds a conclusion." Clark Cnty. Sch. Dist. v. Bundley, 122 Nev. 1440,
                  1445, 148 P.3d 750, 754 (2006). This court likewise gives deference to the
                  Board's fact-based legal conclusions regarding whether a person is entitled
                  to unemployment compensation. Id. Here, the sole question presented to
                  the Board was whether appellant had "good cause" for quitting her
                  employment. The Board defined that term as "reasons so urgent and
                  compelling that [the employee] had no reasonable alternative to quitting,
                  and that [the employee] exhausted reasonable recourse prior to leaving
                  her job." Appellant has not taken issue with this definition, and the
                  undisputed evidence demonstrated that appellant quit her job
                  immediately following an encounter with her supervising attorney that
                  was unrelated to appellant's concerns regarding that attorney's alleged
                  misconduct. The undisputed evidence further demonstrated that
                  appellant declined an opportunity to discuss her concerns with a third
                  attorney at the time she decided to quit. Because this evidence is
                  reasonable to support thefl Board's conclusion that appellant lacked good
                  cause for quitting, I respectfully dissent.



                                                                           tiarc             J.
                                                                Hardesty


                  cc:   Hon. Janet J. Berry, District Judge
                        Irene D. Flippen
                        State of Nevada/DETR
                        Washoe District Court Clerk


SUPREME COURT
        OF                                               3
     NEVADA


(0) 1947A    em